Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 103 and 108 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammond; Martin L. et al. (US 4694779 A). Hammond teaches a coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13) for coating one or more workpieces (32; Figure 4), comprising: a reactor chamber body (34; Figure 4) having a reactor chamber (34; Figure 4) and a feed inlet (52; Figure 4) communicating with said reactor chamber (34; Figure 4); a feeding arrangement (43; Figure 4-Applicant’s 10; Figure 1) communicatively connected to said feed inlet (52; Figure 4) for feeding a reactant gas in said reactor chamber (34; Figure 4); a gas extracting arrangement (46; Figure 4-Applicant’s 20; Figure 1) communicatively connected with said reactor chamber body (34; Figure 4) for extracting the reactant gas; and a movable (column 5; lines 61-65) support arrangement (30; Figure 4-Applicant’s 30; Figure 1), which is movably received in said reactor chamber (34; Figure 4), comprising: one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2); and a movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3), arranged in a movable manner relative to the reactor chamber body (34; Figure 4), wherein said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) are arranged on said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) in a manner that said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) are movable together with said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) for forming an ionized environment (“plasma”; column 8; lines 4-13) when said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) are electrified for ionizing the reactant gas in said reactor chamber (34; Figure 4) for depositing on one or more surfaces of the one or more workpieces (32; Figure 4), which are supported on said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) and moved together with said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3), for forming coating layers (plasma CVD; column 8; lines 4-20) on the one or more surfaces of the one or more workpieces (32; Figure 4), as claimed by claim 103
Hammond further teaches:
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 103, wherein each of said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) is arranged at a circumferential direction of said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) and has an electrical discharge surface (exterior of 33) arranged facing towards a central axis of said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3), as claimed by claim 108
Allowable Subject Matter
Claims 104-107 and 109-132 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hammond; Martin L. et al. (US 4694779 A), as the closest cited prior art, does not teach or suggest:
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 103, wherein said movable (column 5; lines 61-65) support arrangement (30; Figure 4-Applicant’s 30; Figure 1) further comprises one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) adapted for holding the one or more workpieces (32; Figure 4) thereon and arranged at said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) in such a manner that said one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) are movable relative to said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) so as for moving the one or more workpieces (32; Figure 4) for relative movement with respect to said one or more electrode, as claimed by claim 104
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 104, wherein said one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) are rotatable around a first axis of said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) while each of said one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) is rotatable around a second axis at the same time so as for moving the one or more workpieces (32; Figure 4) placed on said one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) respectively for relative rotation movement with respect to said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), as claimed by claim 105
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 104, wherein said movable (column 5; lines 61-65) support arrangement (30; Figure 4-Applicant’s 30; Figure 1) further comprises one or more carrier supports (Applicant’s 33; Figure 3) movably arranged at said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3), wherein at least one of said one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) is mounted to one of said one or more carrier supports (Applicant’s 33; Figure 3) so that said one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) are driven to move relative to said moveable support by said one or more carrier supports (Applicant’s 33; Figure 3) respectively while said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) is movable relative to said reactor chamber body (34; Figure 4), as claimed by claim 106
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 105, wherein said movable (column 5; lines 61-65) support arrangement (30; Figure 4-Applicant’s 30; Figure 1) further comprises one or more carrier supports (Applicant’s 33; Figure 3) rotatably mounted to said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3), wherein each of said one or more carrier supports (Applicant’s 33; Figure 3) is rotatable about said second axis that is a central axis of said respective carrier support, wherein at least one of said one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) is mounted to each of said one or more carrier supports (Applicant’s 33; Figure 3) in such manner that said one or more carriers (“pins”; column 8; lines 4-5; not shown-Applicant’s 32; Figure 3) are driven to rotate by said one or more carrier supports (Applicant’s 33; Figure 3) respectively relative to said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3), while said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) is able to be revolved about said first axis relative to said reactor chamber body (34; Figure 4) at the same time, as claimed by claim 107
Claim 109 depends from objected claim 106 that has allowable subject matter as dstated above
Claim 110 depends from objected claim 107 that has allowable subject matter as dstated above
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 104, wherein said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) further comprises one or more electrical conducting members arranged corresponding to said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) respectively, wherein each of said electrical conducting members and one of said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) are two opposing electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), as claimed by claim 119
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 106, wherein said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) further comprises one or more electrical conducting members arranged corresponding to said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) respectively, wherein each of said electrical conducting members and one of said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) are two opposing electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), as claimed by claim 120
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 107, wherein said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) further comprises one or more electrical conducting members arranged corresponding to said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) respectively, wherein each of said electrical conducting members and one of said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) are two opposing electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), as claimed by claim 121
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 110, wherein said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) further comprises one or more electrical conducting members arranged corresponding to said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) respectively, wherein each of said electrical conducting members and one of said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2) are two opposing electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), as claimed by claim 122
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 106, further comprising an electrical conductive unit which comprises a first electrical conductive component (Applicant’s 381; Figure 6) and a second electrical conductive component (Applicant’s 382; Figure 6), wherein said first electrical conductive component (Applicant’s 381; Figure 6) is mounted on said reactor chamber body (34; Figure 4) while said second electrical conductive component (Applicant’s 382; Figure 6) is mounted on said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) and electrically connected with said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), wherein when said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) which is grounded rotates relative to said reactor chamber body (34; Figure 4) around said first axis, said second electrical conductive component (Applicant’s 382; Figure 6), which rotates relative to said first electrical conductive component (Applicant’s 381; Figure 6), is kept electrically conductive with said first electrical conductive component (Applicant’s 381; Figure 6), to allow electricity power from outside of said reactor chamber body (34; Figure 4) to be transmitted to said second electrical conductive component (Applicant’s 382; Figure 6) through said first electrical conductive component (Applicant’s 381; Figure 6), and then to said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), as claimed by claim 127
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 107, further comprising an electrical conductive unit which comprises a first electrical conductive component (Applicant’s 381; Figure 6) and a second electrical conductive component (Applicant’s 382; Figure 6), wherein said first electrical conductive component (Applicant’s 381; Figure 6) is mounted on said reactor chamber body (34; Figure 4) while said second electrical conductive component (Applicant’s 382; Figure 6) is mounted on said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) and electrically connected with said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), wherein when said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) which is grounded rotates relative to said reactor chamber body (34; Figure 4) around said first axis, said second electrical conductive component (Applicant’s 382; Figure 6), which rotates relative to said first electrical conductive component (Applicant’s 381; Figure 6), is kept electrically conductive with said first electrical conductive component (Applicant’s 381; Figure 6), to allow electricity power from outside of said reactor chamber body (34; Figure 4) to be transmitted to said second electrical conductive component (Applicant’s 382; Figure 6) through said first electrical conductive component (Applicant’s 381; Figure 6), and then to said one or more electrodes (“plates” 33; Figure 4; column 8; lines 4-20-Applicant’s 36; Figure 2), as claimed by claim 128
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 127, wherein said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) comprises an upper supporting member (Applicant’s 311; Figure 4) and a lower supporting member (Applicant’s 312; Figure 3), wherein said upper supporting member (Applicant’s 311; Figure 4) is held above said lower supporting member (Applicant’s 312; Figure 3) so as to form and define a carrying space therebetween, wherein said second electrical conductive component (Applicant’s 382; Figure 6) is arranged on said upper supporting member (Applicant’s 311; Figure 4) and said first electrical conductive component (Applicant’s 381; Figure 6) is tightly pressed and supported on said second electrical conductive component (Applicant’s 382; Figure 6), as claimed by claim 129
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 128, wherein said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) comprises an upper supporting member (Applicant’s 311; Figure 4) and a lower supporting member (Applicant’s 312; Figure 3), wherein said upper supporting member (Applicant’s 311; Figure 4) is held above said lower supporting member (Applicant’s 312; Figure 3) so as to form and define a carrying space therebetween, wherein said second electrical conductive component (Applicant’s 382; Figure 6) is arranged on said upper supporting member (Applicant’s 311; Figure 4) and said first electrical conductive component (Applicant’s 381; Figure 6) is tightly pressed and supported on said second electrical conductive component (Applicant’s 382; Figure 6), as claimed by claim 130
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 106, wherein each of said carrier supports (Applicant’s 33; Figure 3) comprises a carrier motion transmission member (Applicant’s 35; Figure 3), wherein said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) comprises a movable support engaging member (Applicant’s 34; Figure 3) engaging with said carriers motion transmission members (Applicant’s 35; Figure 4), wherein said carrier motion transmission members (Applicant’s 35; Figure 3) and said movable support engaging member (Applicant’s 34; Figure 3) are gears engaged with each other for producing relative planetary gear movement, as claimed by claim 131
The coating apparatus (Figure 4; column 5; lines 50-column 6; line 5; CVD; column 8; ines 5-13), as recited in claim 107, wherein each of said carrier supports (Applicant’s 33; Figure 3) comprises a carrier motion transmission member (Applicant’s 35; Figure 3), wherein said movable (column 5; lines 61-65) support (30; Figure 4-Applicant’s 31; Figure 3) comprises a movable support engaging member (Applicant’s 34; Figure 3) engaging with said carriers motion transmission members (Applicant’s 35; Figure 4), wherein said carrier motion transmission members (Applicant’s 35; Figure 3) and said movable support engaging member (Applicant’s 34; Figure 3) are gears engaged with each other for producing relative planetary gear movement, as claimed by claim 132

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716